Citation Nr: 1825751	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for the service connected partial tear of the left Achilles tendon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction now lies with the RO in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further evidentiary development of the Veteran's appeal for a compensable rating for his partial tear of the left Achilles tendon.  Specifically, the Veteran contends in his August 2014 substantive appeal that his left ankle pain has worsened and causes him considerable pain since his last VA examination in November 2012.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, in light of the Veteran's contention, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected partial tear of the left Achilles tendon.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal.  Invite the Veteran to submit any further evidence in support of his claim.

2. Schedule the Veteran for a new VA orthopedic examination in order to determine the current nature and severity of his partial tear of the left Achilles tendon, including the extent of his limitation of motion of the left ankle.

The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's partial tear of the left Achilles tendon affects him in his everyday life. 

The entire claims file should be made available to the examiner designated to examine the Veteran, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to a compensable rating for a partial tear of the left Achilles tendon.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




